DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 remains objected to because of the following informalities:  
In regard to claim 7, on line 2, “if” should be “is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bambach (U.S. Patent 2,162,907).
           In regard to claim 1, Bambach discloses a personal substance applicator comprising a handle 8, 9 having a proximate end and a distal end and an applicator head 5 comprising a front surface (from which protrusions 6 extend) and a reservoir (defined by the hollow interior of the protrusions 6 and the hollow space in element 5 below the protrusions 6, see Figure 3) for containing a solution wherein the front surface comprises at least one aperture 14 for dispensing the solution wherein the at least one aperture comprises a flexible soft massaging protrusion 6 (see page 1, column 1, lines 36-38) extending away from the front surface.  
           Although the Bambach reference does not disclose the apertures are sized to permit a solution having viscosity ranging from 10 to 10,000 centipoise, as claimed,  it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the apertures in the Bambach device can be sized to permit the passage of solutions of various viscosities (including those having a viscosity in the claimed range), depending on the fluid intended to be applied to the body, without effecting the overall operation of the device.  Further, as the apertures 14 can open to various degrees (depending on the pressure applied to the fluid being dispensed), the apertures are clearly designed to permit fluids of various viscosities to pass therethrough and are not limited to a particular fluid having a particular viscosity.
           In regard to claim 2, the applicator head has a plurality of apertures 100 (see Figures 1 and 3).
           In regard to claim 3, at least one of the plurality of apertures 100 is different than at least another of the plurality of apertures, i.e., viewing Figure 3, since two of the apertures are positioned at an angle to the longitudinal axis and one is aligned with the longitudinal axis, the angled aperture is “different” than the aligned aperture.
           In regard to claim 4, the Johnson device includes an actuator 10 for dispensing the solution from the reservoir through the at least one aperture.
           In regard to claim 5, the handle has a telescoping portion, i.e., element 8 telescopes within element 9.
           In regard to claim 6, the at least one aperture is in fluid communication with the reservoir.

           In regard to claim 7, although the Bambach reference does not disclose the specifically claimed size of the reservoir, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the device can be designed to hold any suitable amount of solution, including 5 ounces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges of various parameters thereof involves only routine skill in the art.
            In regard to claim 8, the applicator head is attached to the distal end 8 of the handle and the proximal end 9 of the handle comprises a gripping surface.
            In regard to claim 9, the plurality of apertures are disposed in a pattern on the applicator head.          
            In regard to claim 10, although the apertures are not arranged in a pattern as claimed, it is the examiner’s position it would have been obvious to one ordinary skill in the art at the time the invention was made that the apertures can be arranged in any suitable pattern which enables the solution to be dispensed as intended, including the claimed patterns, without effecting the overall operation of the device.

Allowable Subject Matter
Claims 11-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
5/5/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754